                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

BRENDAN NASBY,                   )                     3:17-CV-0447-MMD-CBC
                                 )
           Plaintiff,            )                     MINUTES OF THE COURT
                                 )
     vs.                         )                     April 9, 2019
                                 )
STATE OF NEVADA, et al.,         )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff’s ex parte motion for extension of time to complete service (ECF No. 35) is
GRANTED in part. Plaintiff shall have until to Friday, May 3, 2019 to complete service of
process on this defendant.

        Plaintiff inquires about defendant Howard Skolnik. The United States Marshal
(“USM”) returned the summons for this defendant unexecuted after three endeavors at his
last known address on different dates and times revealed “no one home” (ECF No. 29).
Plaintiff has not provided a more detailed address for said defendant; therefore, court will
not order the USM to make further attempts to serve this defendant at the court’s expense.
The court is confident plaintiff can proceed to litigate this case with the other eight
appearing NDOC defendants.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
